        Case 1:17-cv-06850-LTS-SLC Document 92 Filed 08/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

THE INSURANCE COMPANY OF THE
STATE OF PENNSYLVANIA,

                 Plaintiff,

        -v-                                                           No. 17 CV 6850-LTS-SLC

EQUITAS INSURANCE LIMITED,

                 Defendant.

-------------------------------------------------------x


                              ORDER ADOPTING REPORT & RECOMMENDATION

                 The Court has reviewed Magistrate Judge Sarah Cave’s July 28, 2021, Report and

Recommendation (the “Report”) (docket entry no. 90) which recommends that The Insurance

Company of the State of Pennsylvania’s (“ICSOP”) motion for attorney’s fees be denied. No

objections to the Report have been received. On August 3, 2021, ICSOP filed a letter stating that

it does not intend to object to the Report and requesting that the Court enter an Order adopting

the Report. (See docket entry no. 91.)

                 In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate [judge].”

28 U.S.C.A. § 636(b)(1)(C) (Westlaw through P.L. 117-30). “In a case such as this one, where

no timely objection has been made, ‘a district court need only satisfy itself that there is no clear

error on the face of the record.’” Johnson v. New York University School of Education, No. 00

Civ. 8117, at *1, 2003 WL 21433443 (S.D.N.Y. June 16, 2003).

                 The Court has reviewed carefully Magistrate Judge Cave’s thorough and well-

reasoned Report and Recommendation and finds no clear error. The Court therefore adopts the


ICSOP - R&R ADOPTION.DOCX                                  VERSION AUGUST 5, 2021                      1
       Case 1:17-cv-06850-LTS-SLC Document 92 Filed 08/05/21 Page 2 of 2




Report in its entirety for the reasons stated therein. Accordingly, ICSOP’s motion for attorney’s

fees is denied. This Order resolves docket entry no. 76. The Clerk of Court is requested to enter

judgment accordingly.




       SO ORDERED.

Dated: New York, New York
       August 5, 2021



                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




ICSOP - R&R ADOPTION.DOCX                        VERSION AUGUST 5, 2021                             2
